1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     ) Case No.: 5:20-po-00043 JLT
                                                   )
12                  Plaintiff,                     ) ORDER DENYING PRE-APPOINTMENT OF
                                                   ) COUNSEL
13          v.                                     )
                                                   )
14   CHRISTY K. GOLDSWORTHY,                       )
                                                   )
15                  Defendant.                     )
                                                   )
16                                                 )

17          The Federal Defender is seeking “pre-appointment” on this case to represent the

18   defendant. Notably, Ms. Goldsworthy failed to appear in Court on March 3, 2020 on a citation

19   issued four months before and she provides no explanation for her failure to do so. The Federal

20   Defender notes that Ms. Goldsworthy has children and is pregnant with her fourth and has

21   already asked the Court to place the matter back on calendar. Other than this, the federal

22   defender offers no explanation why preappointment of counsel is needed. The fact that a

23   defendant has children does not explain why preappointment is needed. For example, the

24   Federal Defender does not provide a doctor’s note explaining that Ms. Goldsworthy cannot travel

25   to court in June and, presumably, she may do so, or it would be completely inexplicable why she

26   requested this court date.

27          Because Ms. Goldsworthy has already shown that she refuses to come to Court as she

28
1    promised, the Court has little reason to believe she will appear in June. 1 If she appears, she can
2    request appointment of counsel at that time. For these reasons, the request for preappointment of
3    counsel is DENIED.
4
5    IT IS SO ORDERED.
6
         Dated:       March 10, 2020                                       /s/ Jennifer L. Thurston
7                                                                   UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1
      If she makes such a request, she will need to fill out another financial affidavit because the one provided is
     incomplete. It fails to explain when she last worked.
                                                                2
